Citation Nr: 1011447	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-26 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for carcinoma of the right 
lung status-post pneumonectomy. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from July 1943 to November 
1945.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In July 2009, the Veteran testified during a Travel Board 
hearing before the undersigned Acting Veterans Law Judge; a 
transcript of which is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.


REMAND

The Board finds that remand of this case is warranted as a 
matter of procedural due process to ensure that the RO has 
had the opportunity to consider evidence provided after the 
December 2008 supplemental statement of the case (SSOC). 

Previously, in September 2009, the Board had obtained a 
medical opinion from a VA physician affiliated with the 
Veterans Health Administration (VHA) on the etiology of the 
claimed pulmonary condition, pursuant to the authority set 
forth under 38 C.F.R. § 20.901 (2009).  As is also required 
under such circumstances, the Board forwarded the completed 
medical opinion to the Veteran along with a "Medical Opinion 
Response Form," and afforded him a 60-day time period in 
which to respond with additional argument or evidence.  The 
Veteran responded, in January 2010, indicating that he had 
new evidence to submit and requesting a remand of the case to 
the RO to consider this evidence in the first instance.  The 
Veteran also stated that he needed more time to present his 
case.  So the Board granted a 30-day extension of time to 
file additional evidence in this matter.

In March 2010, the Veteran submitted a February 2010 medical 
opinion from a private physician on the subject of the 
etiology of the claimed pulmonary disorder.  He did not 
provide an accompanying waiver of RO consideration.  Under 
applicable law, the Board may not consider newly-submitted 
evidence in the first instance unless the claimant has waived 
initial consideration by the appropriate agency of original 
jurisdiction (here, the RO).  See 38 C.F.R. §§ 19.37, 20.1304 
(2009).  In his January 2010 statement, the Veteran expressly 
asked that his case be remanded to the RO for review of new 
evidence submitted in connection with his claim.  
Consequently, this case must be remanded to the RO to 
readjudicate the claim on appeal taking into consideration 
the newly-obtained evidence. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

Readjudicate the claim on appeal based 
upon consideration of all additional 
evidence received since the issuance of 
the December 2008 SSOC, to include 
consideration of the hearing testimony, 
the Veteran's January 2009 and 2010 
statements, an October 2009 VHA medical 
opinion, and a February 2010 private 
physician's opinion.  If the benefit 
sought on appeal remains denied, furnish 
the Veteran an appropriate SSOC and afford 
him an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



